UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 00-4522

MARVIN SPRY,
Defendant-Appellant.

Appeal from the United States District Court
for the Southern District of West Virginia, at Charleston.
Charles H. Haden II, Chief District Judge.
(CR-99-233-1)

Submitted: March 23, 2001

Decided: April 19, 2001

Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

John Kevin West, Traci H. Boyd, MCCOY & WEST, Lexington,
Kentucky, for Appellant. Rebecca A. Betts, United States Attorney,
Steven I. Loew, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Marvin Spry pled guilty to possessing a firearm after being con-
victed of a felony, 18 U.S.C.A. § 922(g)(1) (West 2000), and was sen-
tenced to a term of seventy-one months imprisonment. Challenging
his sentence, Spry contends that the district court erred in finding that
he possessed the firearm in connection with another felony and thus
enhancing his sentence by four levels under U.S. Sentencing Guide-
lines Manual § 2K2.1(b)(5) (1998). He also contests the district
court's decision not to reduce his sentence for acceptance of responsi-
bility. USSG § 3E1.1. We affirm.

Spry shot one of two unarmed men whom he claimed were intrud-
ers in his house. He argued that no enhancement was warranted
because West Virginia law gives a homeowner the right to use deadly
force "to repel . . . a violent intrusion into his home where he has rea-
sonable grounds to believe the intruder will commit a felony or per-
sonal injury on the occupant and that deadly force is the only means
available to prevent it." State v. W.J.B., 276 S.E.2d 550, 556 (W. Va.
1981). The investigation of the incident compiled statements from
Spry, the victim, and a houseguest of Spry's who was present during
the incident, as well as tapes of several 911 calls Spry made during
and after the incident. The district court decided that Spry had not
shown a need to use deadly force. Our review of the record discloses
that the district court did not clearly err in making this factual deter-
mination. See United States v. Nale, 101 F.3d 1000, 1003 (4th Cir.
1996) (standard of review). Although Spry attempts to find support
in United States v. Pantelakis, 58 F.3d 567, 568 (10th Cir. 1995)
(finding that gun purchased unlawfully for self-defense did not war-
rant enhancement), that case is distinguishable because, in Pantelakis,
the defendant's unlawful gun was bought for self-defense but never
used, as Spry's gun was.

The district court denied Spry an adjustment for acceptance of
responsibility because he made conflicting statements about whether
he deliberately retrieved the firearm to confront the intruders, or
unexpectedly came upon a gun he had not known was in a drawer in
his night stand. The presentence report gave Spry notice that his

                  2
apparent lack of truthfulness had jeopardized the adjustment, but he
failed to address acceptance of responsibility at sentencing, other than
to clarify that his positive drug tests were the result of prescription
medicines he was taking. Consequently, the district court did not
clearly err in adopting the probation officer's recommendation to
deny the adjustment. United States v. Terry, 916 F.2d 157, 162 (4th
Cir. 1990) (defendant has burden of showing that disputed factual
information in the presentence report is unreliable or inaccurate).

Spry contends on appeal that he quickly cleared up the confusion
about where the gun was found and where the shooting occurred, but
the record does not bear out this assertion. Spry also claims that the
district court's initial erroneous belief that Spry's positive drug tests
indicated that he had been using illegal drugs was an important factor
in the court's decision to deny him the adjustment. In fact, the court
was careful to avoid any error of that kind. The court continued the
sentencing hearing and asked that the presentence report be revised
to avoid any confusion on that point before making its final ruling on
acceptance of responsibility.

We therefore affirm the sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                   3
u